Case 18-32320         Doc 60   Filed 06/08/20 Entered 06/09/20 06:55:43          Desc Main
                                 Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re the matter of
                                                     BK NO.: 18-32320
MARIA CANCEL,                                        CHAPTER 13

               Debtor.                               JUDGE DAVID D. CLEARY


              AGREED ORDER CONDITIONING AUTOMATIC STAY

         THIS CAUSE coming on to be heard on the motion of SN SERVICING
CORPORATION SERVICER FOR U.S. BANK TRUST NATIONAL ASSOCIATION
AS TRUSTEE OF THE CHALET SERIES IV TRUST, its Successors and/or Assigns, for
relief from the automatic stay and co-debtor stay, the Court having jurisdiction over the
subject matter;

       IT IS HEREBY ORDERED:

       1. The automatic stay imposed by 11 U.S.C. §§362 and 1301 remains in effect and
SN SERVICING CORPORATION SERVICER FOR U.S. BANK TRUST NATIONAL
ASSOCIATION AS TRUSTEE OF THE CHALET SERIES IV TRUST, its Successors
and/or Assigns, is bound by the stay.


                                                                       filed a motion to
modify plan which provides for post-petition arrearages owed to Movant through May
2020 in the amount of $10,392.29 to be paid through Trustee disbursements as a
supplemental claim                      Now, the Debtor must continue to make post-
petition mortgage payments directly to Creditor, commencing with the June 1, 2020, post-
petition mortgage payment.


        3. If movant fails to receive one post-petition monthly mortgage payment after
June 1, 2020 or if Debtor causes a one-month plan default after June 1, 2020, then the
§§362 and 1301 stays shall be automatically modified and Bankruptcy Rule 4001(a)(3)
waived, as to movant, its principals, agents, successors and/or assigns, as to certain real
estate with a common address of 1343 N. Ridgeway Avenue., Chicago, Illinois 60651, and
also as to an individual by the name of Adelberto Irizarry, fourteen (14) calendar days after
                                                                   -filing co-Debtor and the
trustee, unless during that period the Debtor tenders funds to cure the plan default, and/or
to cure the loan post-petition current.
Case 18-32320      Doc 60    Filed 06/08/20 Entered 06/09/20 06:55:43            Desc Main
                               Document     Page 2 of 2


      4. In the event the stay is modified pursuant to ¶3 herein, then and in this event the
movant shall file a Notice of Modification of Stay on the docket in this case.




                                                    Enter:


           June 08, 2020                            _______________________________
Dated:                                              United States Bankruptcy Judge




Terri M. Long
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for SN SERVICING CORPORATION SERVICER FOR U.S. BANK TRUST
NATIONAL ASSOCIATION AS TRUSTEE OF THE CHALET SERIES IV TRUST, its
Successors and/or Assigns
